Title: To James Madison from John Gavino, 23 May 1808
From: Gavino, John
To: Madison, James



No. 58
Sir 
Gibraltar 23d. May 1808

Still deprived the honour of any of your Commands, I beg leave to referr to my last Respects No: 57 dated 14t: Inst: accompanying one from Consul Lear of Algeir since when have no further accounts.  Of the Bills which I then mentiond to have received from said Gentleman, on you, I have Endorsed & passd two one for $4000 to Mordacai & Saml: N Lewis, & that for $3000 to John S. Larned.
I have this day drawn on you towards the Bills sent you some time since, $5000 a 20% to the order of Genl: John Shee, which please honour & pass to my Debit with your Honl: Department
I advised some time ago the Schooner Hannah, Stephen Thurlow Master, belonging to Newbury Port having been Condemnd for a breach of Blocade.  She was since sold at Publick Auction and bought by John Candler.  She has since gone for the U. S. under English Collours.  A Person of the Name of John Winter of this Place appeard the Owner to get the Clearances & sent  Coombe an Englishman as Master in her.  Candler, Thurlow &c: went as Passengers.  A few days before their Sailing the latter askd of me a Certificate of her being the Property of Citizens of the U. S. which I refused oweing to the above Circumstances.
Fresh disturbances took place at Madrid  The New King abdicated, & the old one, Reinstated by the Empr: of the French  Much blood was shed, the Spaniards insisting on the French quitting Spain  It seems all the Royal family was carried off to France, & the Empr: Napoleon has appointed the Grand Duke of Berg Regent of Spain.  The British Expedition that left this of about 3000   Men are off Cadiz with the Brith: fleet
Three American Vessels from the Coast of Spain for Lond: with Barrilla & Wine are under adjudication for Salvage, as having been detaind at Sea by french & Spanish Privateers & retaken by the English.  I have the honour to be with Respect
